         Case 1:21-mj-00278-RMM Document 1-1 Filed 03/04/21 Page 1 of 8




                                   STATEMENT OF FACTS

        Your affiant, Jacob Hamilton, is a Special Agent assigned to the FBI Tampa Field Office.
In my duties as a special agent, I am assigned to the Joint Terrorism Task Force, tasked with
investigating criminal activity. Currently, I am a tasked with investigating criminal activity in and
around the Capitol grounds on January 6, 2021. As a Special Agent, I am authorized by law or by
a Government agency to engage in or supervise the prevention, detention, investigation, or
prosecution of a violation of Federal criminal laws.

                      Background – The U.S. Capitol on January 6, 2021

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
         Case 1:21-mj-00278-RMM Document 1-1 Filed 03/04/21 Page 2 of 8




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                               Facts Specific to Dillon Paul Homol

        FBI received two initial tips identifying Dillon Paul Homol (“HOMOL”) as one of the
rioters inside the Capitol building. WITNESS 1 and WITNESS 2 were former classmates with
HOMOL, and each provided information that HOMOL was streaming to Facebook Live while
storming the Capitol Building. WITNESS 1 and WITNESS 2 each captured videos HOMOL took
during the events of January 6, 2021. On January 27, 2021, an interview was conducted with
WITNESS 1 who confirmed the above information and provided videos captured from HOMOL’s
Facebook. On February 2, 2021, an interview was conducted with WITNESS 2 who confirmed
the above information and provided videos captured from HOMOL’s Facebook and Snapchat
story.

        WITNESS 1 and WITNESS 2 provided the FBI with video recordings of HOMOL’s
Facebook profile, Facebook Live videos, and Snapchat story, all of which depicted HOMOL
livestreaming from inside and around the Capitol building starting at approximately 2:54PM
according to the cellphone time stamps from the Facebook video. Snapchat video depicted
HOMOL holding a red “Make America Great Again” (i.e., MAGA) flag, wearing a camouflage
backpack, a blue and black plaid long sleeve button up shirt, blue jeans, brown and black boots, a
red “TRUMP” hat, and a “mullet” hairstyle:




                                                 2
        Case 1:21-mj-00278-RMM Document 1-1 Filed 03/04/21 Page 3 of 8




       WITNESS 1 and WITNESS 2 identified HOMOL as the person depicted in the referenced
videos, that is, the person depicted above. Your affiant has reviewed the Facebook Live videos
provided by WITNESSES 1 and 2. I have identified the individual in them as HOMOL through
comparison of those images to photographs and videos available through DMV records checks
and social media available online. Among other things, I observed:

        In one Facebook video clip, the camera is directed toward the Capitol building from a point
of view southwest of the Capitol. HOMOL states: “It’s the Capitol building, they are counting the
electorals in there right now and we stormed it. Look at them Trump flags up top.” HOMOL then
turns the camera towards his face and states: “They can’t stop us all, come on we are going into
the Capitol, can’t stop us all.”




       In another Facebook video clip, HOMOL is walking toward the Capitol building with a
group of individuals. HOMOL states: “American people are sick and tired of it, we’re tired of it,
the communist cops of Washington DC, we’re storming the Capitol building. We’re storming the
Capitol, this is our country.”




                                                3
         Case 1:21-mj-00278-RMM Document 1-1 Filed 03/04/21 Page 4 of 8




       In another Facebook video clip, HOMOL is holding the camera amid a crowd of rioters on
the Capitol steps on the west side of the Capitol, facing a group of police officers who are guarding
the Capitol. HOMOL is chanting, “USA, USA,” along with other rioters.




       Another Facebook video clip appears to have been taken inside the Capitol building among
crowds of rioters. HOMOL states: “Come on people.” The camera moves to show a red MAGA
flag waving. This appears to be the same red MAGA flag HOMOL was carrying in other pictures,
which he is waving in front of the camera.




                                                 4
        Case 1:21-mj-00278-RMM Document 1-1 Filed 03/04/21 Page 5 of 8




        After reviewing the footage from HOMOL’s Facebook videos, still images were captured
of two statues present in the video. These statues were identified as a Bronze Dennis Chavez statue
and a Bronze George Clinton statue that are both located in the Senate Wing, 2nd Floor of the U.S.
Capitol building. The statues were identified from the “Architect of the Capitol, National Statuary
Hall Collection” website. Images are shown below, with the images from the Architect of the
Capitol on the left and HOMOL’s footage on the right:




       On January 11, 2021, a search warrant was executed on HOMOL’s Facebook account.
According to search warrant returns, HOMOL shared a “Stop the Steal” related post in a chat with
another user on or about November 9, 2020. Based on my training and experience, including
experience in this investigation, I am aware that “Stop the Steal” is a political movement in the
U.S. promoting the conspiracy theory that posits that widespread electoral fraud occurred during
the 2020 presidential election that resulted in President Donald Trump losing the election. Search
warrant returns also show that HOMOL was in a group chat on Facebook titled “DC Rally” with
multiple other members who planned to attend the rally on January 6, 2021. Discussions in the
group centered on planned meet-ups, a “security SOP” (standard operating procedure) for the


                                                5
        Case 1:21-mj-00278-RMM Document 1-1 Filed 03/04/21 Page 6 of 8




group, and various pictures (attached below) indicating a planned protest was to take place at the
Capitol building on January 6, 2021 after a speech by President Trump earlier that same morning.
One of the Facebook posts referred to the planned protest at the Capitol building as the “Wild
Protest” and stated, “Congress cannot certify this fraudulent Electoral College.”




       Facebook search warrant returns, referenced above, confirmed that HOMOL’s Facebook
page was livestreaming at the time of the Capitol building being breached. Specifically, HOMOL’s
Facebook account records revealed multiple Facebook Livestreams that took place on January 6,
2021 that matched with the videos submitted to the FBI tipline. HOMOL has since deleted his
Facebook account and other social media accounts.

        On January 28, 2021 an interview was conducted with the subject’s mother at her residence
in Cocoa Beach, Florida. She confirmed her son, Dillon HOMOL, was in Washington, D.C. at the
time of the riots. She claimed he was there “on vacation.” She would not speak further on her son’s
activities while in D.C.

       On January 28, 2021 the FBI conducted an interview with HOMOL over the telephone.
HOMOL admitted that he went to Washington, D.C. on or around January 5, 2021 and stayed until
Thursday, January 7, 2021. HOMOL stated that he drove to North Carolina and snowboarded for
a few days before traveling on to Washington, D.C. HOMOL admitted that he participated in the
events at the Capitol building on January 6, 2021.

       HOMOL stated that he attended the planned rally at the Ellipse and listened to multiple
speakers, including the President. HOMOL stated that the demeanor of the crowd at the rally was

                                                6
         Case 1:21-mj-00278-RMM Document 1-1 Filed 03/04/21 Page 7 of 8




peaceful and emotional. HOMOL claimed that he walked to the Capitol building at the President’s
request and thought the President was leading the crowd there. HOMOL stated there were already
thousands of people present at the Capitol building when he arrived.

        HOMOL stated that he was at the rear of the building and did not witness any violence or
breaking of windows at the Capitol. HOMOL claimed that he was forced into the Capitol building
by the crowd and he could not fight back against the crowd when he entered the building. HOMOL
claimed that he walked in through a door to the building and did not have to enter through a
window. HOMOL stated that he stayed in the Capitol building in a room he thought of as “the
middle” or a rotunda for about 15-20 minutes before exiting the building.

       HOMOL claimed he did not witness anyone stopping people as they entered the Capitol.
HOMOL stated that was sent a video by a friend of police removing barricades at the Capitol
building and did not think he was in prohibited space. HOMOL advised that he did not know how
other people were getting into other rooms in the Capitol building because they were blocked off
from going any further in the area he was at. HOMOL stated that law enforcement were not giving
any public service announcements to leave and HOMOL did not feel he did anything wrong.

       Based on the foregoing, your affiant submits that there is probable cause to believe that
HOMOL violated 18 U.S.C. §§ 1512(c)(2) and 2, which makes it a crime to corruptly otherwise
obstruct, influence, or impede any official proceeding, or to attempt to do so, or to conspire to do
so. Congressional proceedings are official proceedings under 18 U.S.C. § 1515(a)(1)(B).

        Your affiant submits there is also probable cause to believe that HOMOL violated 18
U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter or remain in any
restricted building or grounds without lawful authority to do; and (2) knowingly, and with intent
to impede or disrupt the orderly conduct of Government business or official functions, engage in
disorderly or disruptive conduct in, or within such proximity to, any restricted building or grounds
when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of Government
business or official functions; or attempts or conspires to do so. For purposes of Section 1752 of
Title 18, a “restricted building” includes a posted, cordoned off, or otherwise restricted area of a
building or grounds where the President or other person protected by the Secret Service, including
the Vice President, is or will be temporarily visiting; or any building or grounds so restricted in
conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that HOMOL violated 40
U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that




                                                 7
        Case 1:21-mj-00278-RMM Document 1-1 Filed 03/04/21 Page 8 of 8




building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                    _________________________________
                                                    Special Agent Jacob Hamilton
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 5th day of March 2021.
                                                                   2021.03.05
                                                                   11:07:49 -05'00'
                                                    ___________________________________
                                                    ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE




                                                8
